Name: Commission Regulation (EU) NoÃ 1220/2009 of 14Ã December 2009 amending for the 117th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: international trade;  international affairs;  free movement of capital;  European construction;  air and space transport;  politics and public safety;  Asia and Oceania
 Date Published: nan

 15.12.2009 EN Official Journal of the European Union L 328/66 COMMISSION REGULATION (EU) No 1220/2009 of 14 December 2009 amending for the 117th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty of the European Union and the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular the first indent of Article 7(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 3 December 2009 the Sanctions Committee decided to remove one natural person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. On 1 September, 23 September 2009 and 17 November the Sanctions Committee of the United Nations Security Council decided to amend identifying data concerning several natural persons on that list. (3) Annex I should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 2009. For the Commission, On behalf of the President, JoÃ £o Vale DE ALMEIDA Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The entry Zia, Mohammad (aka Zia, Ahmad); c/o Ahmed Shah s/o Painda Mohammad al-Karim Set, Peshawar, Pakistan; c/o Alam General Store Shop 17, Awami Market, Peshawar, Pakistan; c/o Zahir Shah s/o Murad Khan Ander Sher, Peshawar, Pakistan under the heading Natural persons is deleted (2) The entry Faycal Boughanemi (alias Faical Boughanmi). Address: viale Cambonino, 5/B  Cremona, Italy. Date of birth: 28.10.1966. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Other information: (a) Italian fiscal code: BGHFCL66R28Z352G, (b) sentenced to 8 years imprisonment in Italy on 15.7.2006. Currently detained in Italy under the heading Natural persons shall be replaced by the following: Faycal Boughanemi (alias (a) Faical Boughanmi, (b) Faysal al-Bughanimi). Address: Viale Cambonino, 5/B, Cremona, Italy. Date of birth: 28.10.1966. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Other information: (a) Italian fiscal code: BGHFCL66R28Z352G, (b) Detained in Italy as at June 2009. Date of designation referred to in Article 2a (4) (b): 29.7.2005. (3) The entry Jamal Housni (alias (a) Djamel il marocchino, (b) Jamal Al Maghrebi, (c) Hicham). Date of birth: 22.2.1983. Place of birth: Morocco. Address: (a) Via Uccelli di Nemi 33, Milan, Italy, (b) via F. De Lemene 50, Milan, Italy. Other information: He is subject to Tribunale de Milano Custody Order number 5236/02 R.G.N.R of 25 November 2003 1511/02 R.G.GIP. Convicted. under the heading Natural persons shall be replaced by the following: Jamal Housni (alias (a) Djamel il marocchino, (b) Jamal Al Maghrebi, (c) Hicham). Date of birth: 22.2.1983. Place of birth: Morocco. Address: (a) Via Uccelli di Nemi 33, Milan, Italy, (b) Via F. De Lemene 50, Milan, Italy. Other information: In custody as at June 2009. Date of designation referred to in Article 2a (4) (b): 2.8.2006. (4) The entry Fethi Ben Al-Rabei Ben Absha Mnasri (alias (a) Fethi Alic, (b) Amor, (c) Omar Abu). Address: (a) Via Toscana 46, Bologna, Italy, (b) Via di Saliceto 51/9, Bologna, Italy. Date of birth: 6.3.1969. Place of birth: Baja, Tunisia. Nationality: Tunisian. Passport No: L497470 (Tunisian passport issued on 3.6.1997, expired on 2.6.2002. Other information: in January 2003 sentenced in Italy to 8 months imprisonment under the heading Natural persons shall be replaced by the following: Fethi Ben Al-Rabei Ben Absha Mnasri (alias (a) Fethi Alic, (b) Amor, (c) Omar Abu). Address: Birmingham, United Kingdom. Date of birth: 6.3.1969. Place of birth: Baja, Tunisia. Nationality: Tunisian. Passport No: L497470 (Tunisian passport issued on 3.6.1997, expired on 2.6.2002). Date of designation referred to in Article 2a (4) (b): 25.6.2003. (5) The entry Fahid Mohammed Ally Msalam (alias (a) Fahid Mohammed Ally, (b), Fahad Ally Msalam, (c), Fahid Mohammed Ali Msalam, (d), Mohammed Ally Msalam, (e), Fahid Mohammed Ali Musalaam, (f), Fahid Muhamad Ali Salem, (g) Fahid Mohammed Aly, (h) Ahmed Fahad, (i) Ali Fahid Mohammed, (j) Fahad Mohammad Ally, (k) Fahad Mohammed Ally, (l) Fahid Mohamed Ally, (m) Msalam Fahad Mohammed Ally, (n) Msalam Fahid Mohammad Ally, (o) Msalam Fahid Mohammed Ali, (p) Msalm Fahid Mohammed Ally, (q) Usama Al-Kini, (r) Mohammed Ally Mohammed, (s) Ally Fahid M). Address: Mombasa, Kenya. Date of birth: 19.2.1976. Place of birth: Mombasa, Kenya. Nationality: Kenya. Passport No: (a) A260592 (Kenyan passport), (b) A056086 (Kenyan passport), (c) A435712 (Kenyan passport), (d) A324812 (Kenyan passport), (e) 356095 (Kenyan passport). National identification No: 12771069 (Kenyan identity card). Other information: Reported deceased in Pakistan in January 2009. Date of designation referred to in Article 2a (4) (b): 17.10.2001 under the heading Natural persons shall be replaced by the following: Fahid Mohammed Ally Msalam (alias (a) Fahid Mohammed Ally, (b), Fahad Ally Msalam, (c), Fahid Mohammed Ali Msalam, (d), Mohammed Ally Msalam, (e), Fahid Mohammed Ali Musalaam, (f), Fahid Muhamad Ali Salem, (g) Fahid Mohammed Aly, (h) Ahmed Fahad, (i) Ali Fahid Mohammed, (j) Fahad Mohammad Ally, (k) Fahad Mohammed Ally, (l) Fahid Mohamed Ally, (m) Msalam Fahad Mohammed Ally, (n) Msalam Fahid Mohammad Ally, (o) Msalam Fahid Mohammed Ali, (p) Msalm Fahid Mohammed Ally, (q) Usama Al-Kini, (r) Mohammed Ally Mohammed, (s) Ally Fahid M). Address: Mombasa, Kenya. Date of birth: 19.2.1976. Place of birth: Mombasa, Kenya. Nationality: Kenya. Passport No: (a) A260592 (Kenyan passport), (b) A056086 (Kenyan passport), (c) A435712 (Kenyan passport), (d) A324812 (Kenyan passport), (e) 356095 (Kenyan passport). National identification No: 12771069 (Kenyan identity card). Other information: Confirmed to have died on 1.1.2009. Date of designation referred to in Article 2a (4) (b): 17.10.2001. (6) The entry Nessim Ben Romdhane Sahraoui (alias Dass). Date of birth: 3.8.1973. Place of birth: Bizerta, Tunisia. Other information: He is subject to Tribunale di Milano Custody Order number 36601/2001 R.G.N.R. of 17 May 2005  7464/2001 R.G.GIP. He was expelled from Italy in 2002. Fugitive under the heading Natural persons shall be replaced by the following: Nessim Ben Romdhane Sahraoui (alias (a) Dass, (b) Nasim al-Sahrawi). Date of birth: 3.8.1973. Place of birth: Bizerta, Tunisia. Other information: He was expelled from Italy in 2002. In prison in Tunisia as at June 2009. Date of designation referred to in Article 2a (4) (b): 2.8.2006. (7) The entry Sheikh Ahmed Salim Swedan (alias (a) Ahmed Ally, (b) Sheikh Ahmad Salem Suweidan, (c) Sheikh Swedan, (d) Sheikh Ahmed Salem Swedan, (e) Ally Ahmad, (f) Muhamed Sultan, (g) Sheik Ahmed Salim Sweden, (h) Sleyum Salum, (i) Sheikh Ahmed Salam, (j) Ahmed The Tall, (k) Bahamad, (l) Sheik Bahamad, (m) Sheikh Bahamadi, (n) Sheikh Bahamad). Title: Sheikh. Date of birth: (a) 9.4.1969, (b) 9.4.1960, (c) 4.9.1969. Place of birth: Mombasa, Kenya. Nationality: Kenyan. Passport No: A163012 (Kenyan passport). National identification No: 8534714 (Kenyan identity card issued on 14.11.1996). Other information: Reportedly deceased in Pakistan in January 2009. Date of designation referred to in Article 2a (4) (b): 17.10.2001 under the heading Natural persons shall be replaced by the following: Sheikh Ahmed Salim Swedan (alias (a) Ahmed Ally, (b) Sheikh Ahmad Salem Suweidan, (c) Sheikh Swedan, (d) Sheikh Ahmed Salem Swedan, (e) Ally Ahmad, (f) Muhamed Sultan, (g) Sheik Ahmed Salim Sweden, (h) Sleyum Salum, (i) Sheikh Ahmed Salam, (j) Ahmed The Tall, (k) Bahamad, (l) Sheik Bahamad, (m) Sheikh Bahamadi, (n) Sheikh Bahamad). Title: Sheikh. Date of birth: (a) 9.4.1969, (b) 9.4.1960, (c) 4.9.1969. Place of birth: Mombasa, Kenya. Nationality: Kenyan. Passport No: A163012 (Kenyan passport). National identification No: 8534714 (Kenyan identity card issued on 14.11.1996). Other information: Confirmed to have died on 1.1.2009. Date of designation referred to in Article 2a (4) (b): 17.10.2001.